Opinion of the Court
George W. LatimeR, Judge:
A general court-martial convicted accused of several offenses in violation of the Uniform Code of Military Justice, including forgery and uttering a forged cheek, both contrary to Article 123 of the Code, 10 USC § 923. The findings, together with his sentence to dishonorable discharge, total forfeitures, reduction to the lowest enlisted grade, and confinement at hard labor for one year, have been affirmed at intermediate appellate levels, and we granted review limited to the same question of multiplicity before us in United States v Gibbons, 11 USCMA 246, 29 CMR 62, this day decided.
The accused pleaded guilty as charged, but the Government, pursuant to Air Force policy, nevertheless proceeded to introduce evidence establishing his guilt. Included in the prosecution’s evidence is accused’s voluntary pretrial statement, wherein he admitted that on November 3, 1958, he secured a blank check from his room and drew it in his own favor, forging another’s signature to the instrument, and that he later took the check with him to a club, where he negotiated it.
From the above recited facts, it is manifest that we have here exactly the situation which confronted us in United States v Gibbons, supra, and the ruling therein announced is dispositive of the issue herein granted. Accordingly, for the reasons there stated, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.